Citation Nr: 0929378	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1946 to October 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

The Veteran and his wife testified at a video conference 
hearing before the undersigned in May 2009.  A transcript is 
of record and has been reviewed.  


FINDING OF FACT

The Veteran's bilateral hearing loss is not clearly and 
convincingly unrelated to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(d) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
requires VA to obtain relevant records from federal agencies, 
to make reasonable efforts to obtain relevant records not in 
the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As will be discussed further below, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Absent a showing of an impaired hearing 
disability at the time of separation from service or within 
the statutory presumptive period, a Veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993). 

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Board notes that the Veteran has competently reported 
that he was exposed to combat noise while serving as an 
infantryman in Korea and Japan.  His service personnel 
records confirm the receipt of a combat infantryman badge.  
Exposure to combat noise is consistent with the circumstances 
of the Veteran's service.  Thus, the Veteran's account of 
combat noise exposure is sufficient evidence of acoustic 
trauma, and acoustic trauma in service is therefore presumed.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. 
Brown, 82 F.3d 389 (1996).  The Board notes that there is no 
clear and convincing evidence to the contrary to rebut the 
presumption.  

The Board also notes that the evidence of record clearly 
shows a current bilateral hearing impairment as defined by 
38 C.F.R. § 3.385.  Specifically, the March 2007 VA 
audiological examination report notes that the Veteran 
exhibited puretone thresholds of 90 decibels (dB) at 500 
Hertz (Hz), 85 dB at 1000 Hz, 80 dB at 2000 Hz, 80 dB at 3000 
Hz and 75 dB at 4000 Hz, with a speech recognition score of 
52 percent in the right ear.  Left ear testing revealed 55 dB 
at 500 Hz, 60 dB at 1000 Hz, 70 dB at 2000 Hz, 70 dB at 3000 
Hz and 75 dB at 4000 Hz, with a speech recognition score of 
68 percent.  

While the March 2007 VA examiner attributed tinnitus to 
service, he determined that it was not likely that hearing 
loss was related to noise exposure while in service based on 
audiogram results at discharge.  However, there is a 
conflicting opinion by S.T., the Veteran's private 
audiologist.  In a letter dated April 2007, S.T. stated that 
the Veteran was a long-time patient and was first seen in 
1993, at which time he demonstrated moderate to severe 
sensorineural hearing loss which was consistent with noise 
exposure.  A review of the record does not show that the 
Veteran experienced any significant post-service noise 
exposure. 

The March 2007 VA examiner reviewed the claims file, but he 
did not provide a detailed report, nor did he provide a 
complete rationale for his opinion.  While he found no 
hearing loss for VA purposes in the Veteran's service 
treatment records, the Board notes that the two audiograms 
contained in those records, dated in August 1961 and August 
1966, show a decline in the Veteran's hearing over time.  
Further, the examiner did not explain what post-service 
events or incidents may have caused the Veteran's hearing 
loss.  The Board does not find this opinion to be highly 
probative.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Upon review of the evidence and the applicable laws and 
regulations, the Board finds that the evidence demonstrates 
continuity of symtomatology, linking hearing loss to service.  
Both the Veteran and his wife testified that hearing loss 
began shortly after separation from service.  There is no 
basis upon which to challenge the Veteran's credibility.  
Continuity of symptomatology appears established.  (The 
Veteran is competent to identify the presence of a symptom 
over time.)  There is also no persuasive basis to attribute 
the hearing loss to intercurrent causes.  38 C.F.R. § 3.303.  
Resolving all reasonable doubt in favor of the Veteran under 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, the Board finds 
that service connection for hearing loss is warranted, 
especially given the more difficult legal burden on the VA as 
a result of section 1154 status.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


